Citation Nr: 1816066	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  17-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a concussion.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for disability claimed to be due to misdiagnosis of lung cancer and inadequate medical treatment at a VA facility. 

5.  Whether new and material has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, to include depression; and if so, whether service connection is warranted..


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Virginia. 

In January 2018, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All issues except the issues of entitlement to a concussion and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for depression was denied in an August 2014 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to decide the claim.

2.  At the January 2018 travel Board hearing, the Veteran informed the undersigned Veterans Law Judge that he was withdrawing his claims for entitlement to service connection for a concussion and a heart disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issues of entitlement to service connection for a concussion and a heart disability. 38 U.S.C. §§ 7105 (b) and (d) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In an August 2014 rating decision, the RO denied the Veteran's claim for entitlement to service connection for major depression due to no evidence of treatment for the disability during service.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2014 rating decision is final.  

Since the previous denial, the Veteran testified that his depression is secondary to his lung disability claim.  A September 2016 VA treatment note indicates that the Veteran has been struggling with depression since being diagnosed with the lung mass.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of the new claim; however, if new and material evidence is submitted supporting the new theory of causation, the claim must be reopened.  See Boggs v. Peake, 520 F.3d 1330 (2008).  The medical opinion is competent evidence to support the new theory of entitlement.  Further, the evidence trigger's VA to obtain a medical opinion under Shade.  The September 2016 treatment record provides evidence that the Veteran's psychiatric disability is related to a disability that may be service connected or eligible for compensation under 38 U.S.C. § 1151 but does not provide sufficient evidence on which the Board to grant a claim.  

Accordingly, the Veteran's claim for service connection for an acquired psychiatric disability, to include depression, is reopened.

III.  Withdrawal

At the January 2018 travel Board hearing, the Veteran stated that he wished to withdraw his service connection claims for a concussion and for a heart disability. Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 20.204, a Veteran can withdraw his appeal on the record at a hearing.  Thus, the Board has no jurisdiction to consider the withdrawn issues and they shall therefore be dismissed.


ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for an acquired psychiatric disability having been received, to this extent the claim to reopen is granted.  

The claim for entitlement to service connection for a concussion is dismissed.  

The claim for entitlement to service connection for a heart disability is dismissed.  


REMAND

The Veteran contends that he is entitled to compensation under 38 U.S.C. § 1151 because he believes a VA doctor failed to diagnose lung cancer in 2014 and by the time he was diagnosed in 2016, he was forced to undergo a radical procedure, rather than a less evasive procedure.  He claims that his residual lung disability and depression are secondary to the misdiagnosis.  

The United States Court of Veterans Claims (Court) has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009) aff'd Roberson v. Shinseki, 607 F.3d 809 (2010).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death." Id. at 364-65.  

The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  

August 2013 x-rays indicate acute fracture of the right fifth rib and well aerated and clear lungs.  A June 2016 chest x-ray reveals that the Veteran's lungs were "adequately inflated with no effusion or pneumothorax . . . Patchy opacity in the right lower hemothorax with some bilateral prominent interstitial markings and peripheral vasculature may represent infectious process or chronic lung changes.  An August 2016 pulmonary consult states that the Veteran's best treatment option is the resection of the lower left lobe nodule.  The actual x-ray films are not associated with the electronic claims folder.  The Board finds that a remand is necessary to obtain these films and any other films between 2014 and 2016 for a VA examiner to review and interpret.  The Veteran's contention is that a reasonable health care provider would have responded to the Veteran's complaints of difficulty breathing by providing appropriate treatment, which potentially could mean ordering of proper tests such as x-ray or MRI to assess the Veteran's lungs.  Therefore, the Board finds that a review of x-ray testing, MRIs and any other testing results should be obtained.  After relevant treatment records are obtained, the Board finds that a medical opinion should be obtained which addresses whether the Veteran is entitled to compensation under 38 U.S.C. § 1151.  

A May 2014 outpatient mental health treatment note indicates that the Veteran reported being denied Social Security Administration (SSA) disability benefits.  However, no SSA records have been associated with the Veteran's electronic claims folder.  The Court of Appeals for Veterans Claims (Court) has held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Accordingly, the Veteran's SSA records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Obtain all x-ray film reports, MRI, and any other raw diagnostic testing reports from 2012 to 2016 related to the Veteran's breathing complaints and associate them with the Veteran's electronic claims folder.  (There is evidence that the Veteran underwent several x-rays since 2012 in response to his complaints of difficulty breathing). 

3.  Then, obtain a medical opinion from a VA pulmonary specialist (from a facility other than the Bay Pines VA Medical Center (VAMC) or Bradenton VAMC where the alleged failure to diagnose is to have occurred).  Provide the electronic claims file, to include a copy of this remand, to the opinion provider to review and request that he or she opine as to the following:

a)  Based on a review of the relevant evidence of record, is it as likely as not (a 50 percent or greater probability) that VA faile to diagnose or treat a preexisting condition (lung cancer) that ultimately resulted in the Veteran's resection of the left lower lobe nodule?

b)  Given the progression of the Veteran's symptoms, is it as likely as not (a 50 percent or greater probability)  that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably have diagnosed the condition and rendered treatment earlier than in 2016?

c)  Is it as likely as not that the Veteran's resection of the left lower lobe nodule probably would have been avoided if proper diagnosis and treatment had been rendered?  Please comment on the Veteran's contention that he continuously complained of trouble breathing from 2014 to 2016 and was not given the proper diagnosis until the disease has progressed.  

The examiner is asked to comment on the Veteran's diagnostic testing results during the time of his complaints of difficulty breathing, dating as early as 2012.

A full and complete rationale for any stated opinion is required.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal (including whether the Veteran is entitled to compensation based on a secondary basis for his claims for a lung disability and depression) in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


